PeRLEy, O. J.
The commissioner, in his report, does not find that the two five hundred dollar notes of Sprague were agreed *528to be received by tbe plaintiff in payment of the defendant’s debt for one thousand dollars. He reports certain facts and circumstances from ■which it may have been competent for him to infer the fact that it was so understood and agreed by the parties ; but says that there was no such express agreement, and that unless the facts and circumstances reported amount in law to a payment of the debt, he finds for the plaintiff.
We cannot see, in the facts stated by the commissioner, or in the evidence reported, any thing which in law can be held to constitute an agreement that the notes of Sprague should be received as payment of the debt. The fact that the thousand dollar note was given up to the defendant does not in law show such an agreement; it was no more than evidence, to be weighed by the commissioner. Olcott v. Rathbone, 5 Wendell 490; Jaffrey v. Cornish, 10 N. H. 509.
A promissory note, whether of the debtor or of a third person, is not, by the law of this State, nor by the common law, payment of an antecedent debt, unless it is agreed to be received as such. The burden of proof is on the party who relies upon delivery of the note as payment, to show affirmatively that it was agreed to be received as such. Murray v. Governeur, 2 Johns. Oases 438 ; Herring v. Sanger, 3 Johns. Cases 71; Tobey v. Barker, 5 Johns. 68; Putnam v. Lewis, 8 Johns. 485; Wright v. Crockery Ware Co., 1 N. H. 281; Elliot v. Sleeper, 2 N. H. 527; Jaffrey v. Cornish, 10 N. H. 505.
Whether the note was in this case received as payment, was a question of fact properly submitted to the determination of the commissioner; Johnson v. Weed, 9 Johns. 310; Johnson v. Cleaves, 15 N. H. 332; and the court cannot revise his decision upon that matter of fact. The fact that the note was agreed to be received in payment is not found by the commissioner; on the contrary, he reports that there was no special agreement to take the notes as payment, and that the plaintiff ought to recover unless the law of the case on the facts stated should be against him.
The ground is taken that the defendant was indorser of the two notes, and can only be charged as indorser; that the plaintiff, *529by neglecting to demand payment of the maker, has become charged with the notes, and cannot claim for the original debt. We think this position cannot be maintained.
The plaintiff and defendant were joint payees of the note, and their joint indorsement was necessary to negotiate it. Bailey on Bills 76; Smith v. Whiting, 9 Mass, 334; Douglas 653, (note 134.) After the defendant had set his name on the note, if the plaintiff should add his, the note on delivery would be transferred by indorsement of the payees. But the contract by the indorsement would be joint by both the joint payees, and one of the payees, being holder of the note, could not maintain an action against himself and the other joint indorser. The defendant, by joining in the indorsement with the other joint payee, made no contract that he would be liable to him as indorser. When the note was agreed to be transferred to the plaintiff, it might be convenient for him to have the power to negotiate it, which he could not do without the defendant’s name on it; and the name of the defendant may well be supposed to have been put there for that purpose, as is stated in the evidence reported. The note was not negotiated by indorsement till the names of both the joint payees were set upon it. The nature of the original contract entered into by the parties to the note will not allow the defendant to be charged as sole indorser by the other payee and joint indorser. Roster did not take or hold the note as indorsee under his own and Hill’s joint indorsement, and could not have proceeded to demand payment of the maker, and charge Hill as indorser. In declaring against Hill as indorser, the rules of pleading would require the plaintiff to allege that the note was payable to the order of Hill; but the note was not payable to the order of Hill, but to the joint order of Hill and Foster.

Judgment on the report for the plaintiff.